 Case 6:19-cv-00606-CEM-LRH Document 7 Filed 04/10/19 Page 1 of 2 PageID 24




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                                     CASE NO.: 6:19-cv-606-Orl-41LRH

FADIL JOSEPH,

                        Plaintiff,
vs.

FUSION LOGISTICS, INC. and STUART HYDEN,

                        Defendant.
                                                     /

                PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                    AND CORPORATE DISCLOSURE STATEMENT

        Plaintiff, FADIL JOSEPH, individually and on behalf of those similarly situated, by and

through the undersigned attorneys, hereby disclose the following pursuant to this Court’s Interested

Persons Order and Corporate Disclosure Statement:

        1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in a party to this action or in the

outcome of this action, including subsidiaries, conglomerates, affiliates, parent corporations,

publicly-traded companies that own 10% or more of a party’s stock, and all other identifiable legal

entities related to any party in the case:

        LABAR & ADAMS, P.A.
        SCOTT C. ADAMS, ESQ.
        N. RYAN LABAR, ESQ.
        FADIL JOSEPH
        FUSION LOGISTICS, INC.
        STUART HYDEN


        2.      The name of every other entity that’s publicly traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings. Unknown.
Case 6:19-cv-00606-CEM-LRH Document 7 Filed 04/10/19 Page 2 of 2 PageID 25




       3.      The name of every other entity, which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases. Unknown.

       4.      The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution.

               FADIL JOSEPH

   Check one of the following:

         X a. I certify that I am unaware of any actual or potential conflict of interest involving
       the District Judge and the Magistrate Judge assigned to this case and will immediately notify
       the Court in writing upon learning of any such conflict.

       -or-

       _____ b.    I certify that I am aware of a conflict or a basis of recusal of the District
       Judge or Magistrate Judge as follows: N/A


                                                     Respectfully submitted,

Dated: April 10, 2019                                /s/ Scott C. Adams, Esq.
                                                     SCOTT C. ADAMS, ESQ.
                                                     Florida Bar No.: 0573442
                                                     sadams@labaradams.com
                                                     N. RYAN LABAR, ESQ.
                                                     Florida Bar No.: 0010535
                                                     rlabar@labaradams.com
                                                     LABAR & ADAMS, P.A.
                                                     2300 East Concord Street
                                                     Orlando, Florida 32803
                                                     (407) 835-8968 (telephone)
                                                     (407) 835-8969 (facsimile)
